Exhibit 99.2 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INDEX TO UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2010 Page Balance sheets F-2 Statements of operations F-3 Statement of changes in shareholders' equity F-4 Statements of cash flows F-5 Notes to financial statements F-6 – F-12 The amounts are stated in U.S. dollars ($) in thousands. ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December 31, June 30, Audited Unaudited A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Other securities - Bank deposit - Trade receivables Other current assets Inventories T o t a lcurrent assets LONG-TERM INVESTMENTS: Marketable securities Other PROPERTY AND EQUIPMENT - net DEFERRED ISSUANCE COSTS, net of accumulated amortization T o t a lassets $ $ Liabilities and equity CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income T o t a l current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other Convertible subordinated notes T o t a l long-term liabilities COMMITMENTS AND CONTINGENT LIABILITY T o t a l liabilities EQUITY: Share capital - ordinary shares of no par value (authorized: December 31, 2009-50,000,000 shares; June 30, 2010-75,000,000 shares; issued: December 31, 2009 – 19,212,601shares; June 30, 2010 -22,164,036 shares; outstanding: December 31, 2009 - 16,567,762shares; June 30, 2010 – 19,519,197 shares) and additional paid in capital Warrants - Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury shares, at cost(2,644,839 ordinary shares) ) ) T o t a lequity T o t a l liabilities and equity $ $ The accompanying notes are an integral part of these interim condensed consolidated financial statements. F - 2 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, REVENUES $ COST OF REVENUES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES - net SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) FINANCIAL INCOME (EXPENSES) - net ) ) GAIN FROM EARLY EXTINGUISHMENT OF NOTES - - - EXPENSES FROM DEVALUATION OFCONVERSION FEATURE EMBEDDED IN CONVERTIBLE NOTES ) (8
